Exhibit 10.1

 
F O R M O F
R E S T R I C T E D S T O C K A W A R D A G R E E M E N T


Non-transferable


G R A N T T O


_________________
(“Grantee”)




by Lowe’s Companies, Inc. (the “Company”) of


________________________


shares of its common stock, $0.50 par value (the “Shares”)


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2001
Incentive Plan, as amended (the “Plan”), and to the terms and conditions set
forth on the following pages (the “Terms and Conditions”).


Except as otherwise provided in Section 2 of the Terms and Conditions, the
Shares shall vest and no longer be subject to forfeiture as to the following
percentage of the Shares awarded hereunder, on the following date:


Percentage of Shares
Date of Vesting
100%
Anniversary of Date of Grant



Notwithstanding the vesting of the Shares on the Date of Vesting set forth above
or as otherwise provided in Section 2 of the Terms and Conditions, the Shares
shall be Non-transferable Shares until the expiration of the transfer
restrictions set forth in Section 3 of the Terms and Conditions.


IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.


LOWE’S COMPANIES, INC.




By: ________________________________________      
Its: Authorized Officer


Date of Grant:


Accepted by Grantee: __________________________    









 
 

--------------------------------------------------------------------------------

 


TERMS AND CONDITIONS
 
1. Grant of Shares. The Company hereby grants to Grantee, subject to the
restrictions and the other terms and conditions set forth in the Plan, and in
this Restricted Stock Award Agreement (this “Agreement”), the Shares indicated
on Page 1. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.
 
2. Vesting of Shares. As of the Date of Grant, the Shares shall be “Unvested
Shares” and fully forfeitable. The Unvested Shares shall become “Vested Shares”
as of the earliest to occur of the following (the period prior to such vesting
being referred to herein as the “Vesting Period”):
 
(a) As of the Date of Vesting specified on Page 1;
 
(b) On the date of termination of Grantee’s employment with the Company and its
Affiliates by reason of Grantee’s death, Disability or Retirement; or
 
(c) On the date of termination of Grantee’s employment with the Company and its
Affiliates by the Company without Cause or by Grantee’s resignation for Good
Reason, in either case within twelve (12) months after the occurrence of a
Change in Control.
 
If Grantee’s employment with the Company and its Affiliates terminates for any
reason prior to the Unvested Shares becoming Vested Shares in accordance with
this Section 2, Grantee shall forfeit all of Grantee’s right, title and interest
in and to the Unvested Shares as of the date of Grantee’s termination of
employment, and such Unvested Shares shall revert to the Company immediately
following the event of forfeiture.
 
The definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan: The
voluntary termination of employment with the approval of the Committee at least
twelve (12) months after the Date of Grant and after the date the Grantee has
attained age sixty (60) and completed five (5) years of service with the
Company; provided that, Grantee has given the Committee at least ninety (90)
days advance notice of such Retirement.
 
3. Share Transfer Restrictions. “Non-transferable Shares” means those Shares
that are subject to the transfer restrictions imposed under this Section 3 which
restrictions have not expired or terminated. Non-transferable Shares may not be
sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered.
 
The restrictions imposed under this Section shall apply to all shares of the
Company’s common stock or other securities issued with respect to
Non-transferable Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company.
 
The transfer restrictions imposed under this Section 3 will expire as to all of
the Shares indicated on Page 1 on the earliest to occur of the following (the
period prior to such expiration being referred to herein as the
“Non-transferable Period”):
 
(a) On the Date of Vesting specified on Page 1;
 
(b) On the date of termination of Grantee’s employment with the Company and its
Affiliates by reason of Grantee’s death or Disability; or
 
(c) On the date of termination of Grantee’s employment with the Company and its
Affiliates by the Company without Cause or by Grantee’s resignation for Good
Reason, in either case within twelve (12) months after the occurrence of a
Change in Control.
 
4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Date of Grant and will be held by the Company during the Non-transferable
Period in certificated or uncertificated form. If a certificate for
Non-transferable Shares is issued during the Non-transferable Period, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws):
 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Agreement between the registered owner of
the shares represented hereby and Lowe’s Companies, Inc. Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Lowe’s Companies, Inc.”
 
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Non-transferable Period, but delivery may be postponed for such period as
may be required for the Company with reasonable diligence to comply if deemed
advisable by the Company, with registration requirements under the Securities
Act of 1933, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.
 
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Vesting Period and Non-transferable Period. If Grantee forfeits any rights
Grantee may have under this Agreement in accordance with Section 2, Grantee
shall no longer have any rights as a shareholder with respect to the Shares or
any interest therein and Grantee shall no longer be entitled to receive
dividends on such Shares. In the event that for any reason Grantee shall have
received dividends upon such Shares after such forfeiture, Grantee shall repay
to the Company an amount equal to such dividends.
 
6. Competing Activity. If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or an Affiliate or within one year after
the termination of Grantee’s employment with the Company and its Affiliates for
any reason, (a) Grantee shall forfeit all of Grantee’s right, title and interest
in and to any Unvested Shares or Non-transferable Shares as of the time of the
Grantee’s engaging in such Competing Activity and such Shares shall revert to
the Company immediately following such event of forfeiture, and (b) Grantee
shall remit, upon demand by the Company, the “Repayment Amount” (as defined in
the following sentence), with respect to any Shares that were delivered to
Grantee during the six (6) month period prior to the date Grantee engaged in the
Competing Activity. The “Repayment Amount” is the aggregate Fair Market Value of
the Shares at the time of delivery to Grantee. The Repayment Amount shall be
payable in cash (which shall include a certified check or bank check), by the
tender of shares of Common Stock or by a combination of cash and Common Stock;
provided that, regardless of the Fair Market Value of such shares at the time of
tender, the tender of the shares shall satisfy the obligation to pay the
Repayment Amount for the same number of shares of Common Stock delivered to the
Company. For purposes of this Agreement, Participant will be deemed to be
engaged in a Competing Activity if Participant, directly or indirectly, owns,
manages, operates, controls, is employed by, or participates in as a 5% or
greater shareholder, partner, member or joint venturer, any company which
engages in the business activities of the Company or its Affiliates (the
“Business Activities”), or engages in, as an independent contractor or
otherwise, the Business Activities for himself or on behalf of another person or
entity.
 
Nothing contained in this Section 6 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or an Affiliate may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or an Affiliate.
 
7. No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.
 
8. Payment of Taxes.
 
(a) Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed upon such award under Section 83(b) of the Code. To effect such election,
Grantee may file an appropriate election with Internal Revenue Service within
thirty (30) days after award of the Shares and otherwise in accordance with
applicable Treasury Regulations.
 
(b) At the end of the Vesting Period, the Company will automatically withhold a
number of Shares having a fair market value equal to the minimum amount of any
federal, state and local taxes of any kind (including Grantee’s FICA obligation)
required by law to be withheld, unless Grantee notifies the Company thirty (30)
days prior to the expiration and termination of the Vesting Period that he or
she will satisfy his or her tax withholding obligations in cash.
 
(c) In the event Grantee chooses to satisfy Grantee’s tax withholding
obligations in cash and complies with the above notification requirement,
Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in Grantee’s gross taxable income for federal
income tax purposes, pay to the Company, or make other arrangements satisfactory
to the Committee regarding payment of, any federal, state and local taxes of any
kind (including Grantee’s FICA obligation) required by law to be withheld with
respect to such amount.
 
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
 
9. Amendment. The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award
determined as if it had been fully vested (i.e., as if all restrictions on the
Shares hereunder had expired) on the date of such amendment or termination.
 
10. Plan Controls. The terms contained in the Plan, including without limitation
the antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.
 
11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.
 
12. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
 
13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:
 
Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Mooresville, NC 28117
 
Attn: Vice President of Compensation and Benefits
 
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.
 